The Honorable Doug Wood State Representative P.O. Box 5606 Sherwood, AR  72116
Dear Representative Wood:
This is in response to your request for an opinion regarding the Arkansas Livestock and Poultry Commission ("Commission").  You have asked, specifically, whether the sponsoring of a high school rodeo contestant to a national rodeo competition is an authorized expenditure of Commission funds.
Section 12 of Act 1055 of 1987 (the Appropriation Act for personal services and operating expenses of the Commission for the biennial period ending June 30, 1989) appropriates the amount of $5,000 under Item No. (05) for "Reimbursement."  Section 15 of the Act clarifies this appropriation by stating in pertinent part:
      Funds appropriated in Item (05) of Section 12 shall be disbursed by the disbursing officer of the Livestock and Poultry Commission on claims certified by the Director of Vocational Agriculture of the Department of Education.  The funds appropriated in Item No. (05) of Section 12 hereof shall be used exclusively for reimbursing members of high school 4H Clubs, high school FFA Clubs, and members of the Arkansas Razorback State High School Rodeo Association, and Miss Arkansas Rodeo for representing the State of Arkansas at national conferences and events outside the State. Reimbursement of expenses from funds appropriated in Item No. (05) of Section 12 shall be limited to actual transportation costs plus not to exceed twenty-five dollars ($25.00) per day for meals and lodging.  Only those claims for reimbursement certified by the Director of Vocational Agriculture of the State Department of Education shall be allowed.
It thus appears that the legislature has made specific provision for reimbursing members of the Arkansas Razorback State High School Rodeo Association and Miss Arkansas Rodeo in connection with national events.  It may therefore be concluded that the sponsoring of a high school rodeo contestant to a national competition is an authorized expenditure of commission funds, so long as the reimbursement mechanism set forth in Act 1055 is followed, and the contestant satisfies the specified membership criteria.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.